PROFESSIONS AND OCCUPATIONS
Whether or not the courses completed by an individual law school student, leading to a LLB or a JD degree, qualify an applicant for a real estate broker license under the provisions of 59 O.S. 858-303 [59-858-303] (1977) and 59 O.S. 858-304 [59-858-304] (1977), is a question of fact which must be determined by the Oklahoma Real Estate Commission in applying Rule 101 of the Oklahoma Real Estate Commission rules. The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: "Do the courses normally completed by a law school student, leading to a LLB or JD degree, qualify an applicant for a real estate broker license under the provisions of 59 O.S. 858-303 [59-858-303] (1977) and 59 O.S. 858-304 [59-858-304] (1977)? The statutes to which you refer in your question provide for the basic requirements for the issuance of a real estate broker license. 59 O.S. 858-303 [59-858-303] (1977) provides as follows: "Any person shall have had one (1) years experience as a licensed real estate sales associate, or its equivalent, and who shall submit to the Commission evidence of successful completion of thirty (30) hours of advanced real estate instruction in a course of study approved by the Commission, which instruction shall be in addition to any instruction required for securing a license as a real estate sales associate, may apply to the Commission to take an examination for the purpose of securing a license as a real estate broker. Application shall be made upon forms prescribed by the Commission and shall be accompanied by any recommendations the Commission may require. Upon approval by the Commission of his application, and the payment of an examination fee as provided in this code, the applicant shall appear in person before the Commission for an examination which shall be in the form and shall inquire into the subjects which the Commission shall prescribe. If it shall be determined that the applicant shall have passed the examination, upon payment of an annual license fee along with the annual Oklahoma Real Estate Education and Recovery Fund fee, the Commission shall issue to the applicant a license which shall authorize him to act as a real estate broker." Title 59 O.S. 858-304 [59-858-304] (1971) provides as follows: "A certificate from an institution of higher education, accredited by the Oklahoma State Regents for Higher Education, certifying to the successful completion of a three (3) academic hour basic or advanced course of real estate instruction for which college credit was given, shall be prima facia evidence of successful completion of thirty (30) clock hours of basic or advanced real estate instruction as required in this code; and, in such case, no further evidence shall be required of the applicant's educational background, except his successful completion of the regularly scheduled real estate sales associate's or broker's examination." It is initially noted that pursuant to the provisions of 59 O.S. 858-208 [59-858-208] (1977), the Oklahoma Real Estate Commission is entrusted with the power and duty to "prescribe such rules and regulations and to make such orders as it may deem necessary or expedient in the performance of its duties." Further, 75 O.S. 302 [75-302] (1971) provides that each agency, in addition to other rulemaking requirements, with the duty to: "(1) . . . Adopt as a rule a description of its organization, stating the general course and method of its operations and the methods whereby the public may obtain information or make submissions or requests; "(2) Adopt rules of practice setting forth the nature and requirements of all formal and informal procedures available, including a description of all forms and instructions used by the agency; "(3) Make available for public inspection all rules and all other written statements of policy and interpretations formulated, adopted, or used by the agency in the discharge of its functions; "(4) Make available for public inspection all final orders, decisions and opinions." Title 75 O.S. 301 [75-301](2) (1971), in relevant part, defines "rule" as "any agency statement of general applicability and future effect that implements, interprets or prescribes substantive law or policy, or prescribes the procedure or practice requirements of the agency." Pursuant to the powers and duties hereinabove enumerated, the Oklahoma Real Estate Commission adopted Rule 101 of the Oklahoma Real Estate Commission Rules which provides as follows: "(A) As evidence of an applicant's having satisfactorily completed those educational requirements as set forth in 75 O.S. 302 [75-302] and 75 O.S. 303 [75-303], each applicant shall present with his application a certificate showing successful completion of the course of study approved by the Commission as hereinafter prescribed in these rules.  "(B) The real estate course to qualify an applicant for examination and licensor as a sales associate shall consist of thirty (30) clock hours. Such course shall be referred to as the basic course in real estate and shall encompass the following areas of study; history and scope of the real estate industry; real estate terms; Oklahoma License law, including rules; law of agency, professional standards; evidence of title; legal descriptions; listing agreements; contracts; general closing information; real estate finance; and real estate problems (math) .  " (C) The real estate courses to qualify an applicant for examination and licensor as a broker shall consist of an additional thirty (30) clock hours. Such course of study shall be referred to as the advanced course in real estate and shall encompass the following areas of study; review of basic course; marketing; elements of appraisal; land economics; public controls and powers; real estate finance; business practices; closing statements; elements of property management; and real estate law.  "(D) As relates to the college credit course certificate provision enumerated in 75 O.S. 858-304 [75-858-304] of the code, basic or advanced course of real estate shall be limited to basic real estate principles and practices and/or advanced real estate principles and practices; provided, however, that a course of combination of courses not so titled may be accepted from a sales associate applicant if the course content has been determined by the Commission to be one and the same as that enumerated in Section (B) of the rule and further may be accepted for a broker applicant if the course content has been determined by the Commission to be one and the same as that enumerated in paragraphs (B) and (C) of this rule." As it appears that the above-quoted rule of the Oklahoma Real Estate Commission is not outside the purview of the powers and duties of the Commission and is not arbitrary in nature, the administrative interpretation of the statute, by way of rule, should be controlling. As the question of whether or not the courses completed by an individual law school student, leading to a LLB or JD degree, fulfill the requirements of course content as established in Rule 102 of the Oklahoma Real Estate Commission rules is a question of fact, it may not be properly answered by an Attorney General Opinion, but, must be determined by the Commission on an individual basis.  Therefore, it is the opinion of the Attorney General that your question be answered as follows: Whether or not the courses completed by an individual law school student, leading to a LLB or a JD degree, qualify an applicant for a real estate broker license under the provisions of 59 O.S. 858-303 [59-858-303] (1977) and 59 O.S. 858-304 [59-858-304] (1977) is a question of fact which must be determined by the Oklahoma Real Estate Commission in applying Rule 101 of the Oklahoma Real Estate Commission rules.  (LARRY D. BARNETT) (ksg)